Citation Nr: 1105102	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 
percent for diabetes mellitus.

2.  Entitlement to an initial disability rating higher than 10 
percent for chondromalacia patella of the left knee.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION


The Veteran served on active duty from January 1979 to January 
1991.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by Regional Offices (RO) of the United 
States Department of Veterans Affairs (VA).  In a March 2006 
rating decision, the RO granted service connection for diabetes 
mellitus and assigned a 20 percent disability rating.  In a March 
2007 rating decision, the RO denied entitlement to a TDIU.  In a 
May 2007 rating decision, the RO granted service connection for 
chondromalacia patella of the left knee, and assigned a 10 
percent rating.  The Veteran's case is currently handled through 
the St. Petersburg, Florida, RO.

In a May 2009 rating decision, the RO denied an increased, 
compensable disability rating for the Veteran's gastroesophageal 
reflux disease (GERD).  The Veteran expressed disagreement with 
that decision in a statement that the RO received in May 2009.  
The RO addressed that issue in a September 2009 statement of the 
case.  The Veteran has not filed a substantive appeal to perfect 
his appeal on that issue.  Therefore, the issue of the rating for 
GERD is not presently on appeal before the Board.

A February 2006 communication from the Veteran's 
representative appears to indicate that the Veteran is 
claiming service connection for a back condition.  This 
issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran appealed the initial 20 percent disability rating 
that the RO assigned for his service-connected diabetes mellitus.  
The VA rating schedule provides for ratings higher than 20 
percent for diabetes if the diabetes necessitates regulation of 
activities.  The Veteran asserts that his diabetes necessitates 
regulation of activities.  The VA medical records associated with 
the claims file do not show that the Veteran's diabetes 
necessitates regulation of activities.  In the most recent VA 
diabetes examination, in May 2009, the examiner stated that the 
Veteran's ability to perform strenuous activities was not 
restricted.

In November 2010, the Veteran had a Travel Board hearing before 
the undersigned Veterans Law Judge.  The Veteran stated that his 
diabetes had worsened over time.  He stated that treatment for 
his diabetes included two insulin injections each day.  He 
reported that earlier in 2010 he was hospitalized at the VA 
Medical Center (VAMC) in Tampa, Florida, for three days for 
diabetes treatment, including adjustment of his medication.  He 
indicated that he was unable to engage in activities because of 
his heart condition and his difficulty with standing.  He related 
that his doctor wanted him to control his diabetes before he 
tried to do activity that involved standing.

The claims file does not contain records of VA inpatient care in 
2010.  The Board will remand the diabetes rating issue to seek 
those records, as they may provide relevant information about the 
manifestations and effects of the Veteran's diabetes, and for a 
current examination.

The Veteran appealed the initial 10 percent rating assigned for a 
left knee disability, described as chondromalacia patella.  The 
RO rated the knee disability as comparable to tenosynovitis, 
based on limitation of motion of the knee.  In the most recent VA 
examination of the knee, in May 2007, the Veteran did not report, 
and the examiner did not find, instability in the knee.  In the 
November 2010 hearing, the Veteran reported that his left knee 
had instability that caused him to fall and necessitated wearing 
a brace and using a cane.  The Board will remand the knee rating 
issue for a new VA orthopedic examination to determine the 
current manifestations of the knee disability, including whether 
there is instability of the knee.

VA may assign a TDIU when a veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  See 38 C.F.R. § 4.16 (2010).  The 
Veteran has not worked in recent years; but both service-
connected and non-service-connected disorders have been mentioned 
as factors contributing to his inability to work.  In a May 2007 
rating decision, the RO denied the Veteran's claim for a TDIU.  
The Veteran appealed that decision.  Later, in an April 2009 
rating decision, the RO granted service connection and 
compensable ratings for additional disabilities, including 
bilateral retinopathy with cataracts, and peripheral neuropathy 
of the left and right lower extremities.  The Board will remand 
the TDIU issue for an opinion as to the likelihood that the 
combined effects of all of the Veteran's service-connected 
disabilities would make the Veteran unable to secure or follow a 
substantially gainful occupation, without regard to age or 
nonservice connected disabilities.

Relevant ongoing medical records should also be requested.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain records of all inpatient and 
outpatient treatment of the Veteran from 
January 2009 through the present at the VA 
Medical Center in Tampa, Florida, to 
specifically include inpatient 
hospitalization in 2010.

2.  Schedule the Veteran for a VA orthopedic 
examination to determine the current 
manifestations of left knee chondromalacia 
patella.  The claims file must be provided to 
and be reviewed by the examiner in 
conjunction with the examination.  All tests 
deemed necessary should be conducted and the 
results reported.

The examiner specifically should indicate 
whether there is objective evidence of 
instability or subluxation of the left knee.  
If instability is present, the examiner 
should indicate whether the instability is 
related to the Veteran's service connected 
chondromalacia patella.  The examiner should 
also report the range of motion of the left 
knee, as well as any functional loss due to 
pain or weakness, and to document all 
objective evidence of those symptoms.

3.  Schedule the Veteran for a VA diabetes 
examination to determine the current severity 
of that condition and to obtain an opinion as 
to whether the combined effect of all of the 
Veteran's service connected disabilities 
prevents gainful employment.  The claims file 
must be provided to and be reviewed by the 
examiner in conjunction with the examination.  
All tests deemed necessary should be 
conducted and the results reported.  

Following review of the claims file and 
examination of the Veteran the examiner 
should indicate whether the Veteran requires 
the regulation of activities (avoidance of 
strenuous occupational and recreational 
activities) to control his diabetes.  

In addition, the examiner should provide an 
opinion as to whether the Veteran's service-
connected disabilities (coronary artery 
disease, hypertension, type II diabetes 
mellitus, left knee chondromalacia patella, 
residuals of cholecystectomy, bilateral 
retinopathy with cataracts, peripheral 
neuropathy of the left and right lower 
extremities, and gastroesophageal reflux 
disease) combine to render the Veteran unable 
to secure or follow a substantially gainful 
occupation without regard to nonservice 
connected disabilities or age.  The examiner 
should provide the rationale for the 
conclusion reached.

4.  After completion of the above, review the 
expanded record and determine if the 
Veteran's claims can be granted.  If any of 
the remanded claims remains denied, issue a 
supplemental statement of the case and afford 
the Veteran an opportunity to respond.  
Thereafter, return the case to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

